Citation Nr: 9927194	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-23 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for dysfunction of the 
digital nerve of the left middle finger, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1972 
to March 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and the Board rendered a decision on 
the claim in December 1997.  In February 1999, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion For Remand regarding the claim and vacated the 
December 1997 Board decision.  


REMAND

The appellant contends that his service-connected disorder of 
the third finger on his left hand, identified as dysfunction 
of the digital nerve of the left middle finger, is more 
severely disabling than currently evaluated because, he 
claims, it has caused problems keeping a job due to his 
inability to properly use his left hand.  He stated at an 
October 1988 VA medical examination that he had been forced 
to quit several construction jobs as a result of the 
disability.  

The February 1999 Joint Motion for Remand determined that 
because there was evidence that the dysfunction of the 
digital nerve of the left middle finger interfered with the 
appellant's ability to maintain employment the issue of 
entitlement to an increased evaluation for the disability 
also included consideration of whether an increased rating 
was warranted on an extraschedular basis.  Review of the 
claims file reveals that the RO did not consider the 
assignment of an extraschedular evaluation in denying the 
appellant's claim for an increased evaluation for the 
disability associated with his left middle finger.  

The Board notes that the Court has specifically addressed the 
issue of whether the Board has jurisdiction to assign an 
extraschedular rating in the first instance, i.e., without 
prior referral by an agency of original jurisdiction to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service and a decision either to 
award or to deny an extraschedular rating by either of those 
officials.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court determined that the delegations of authority set forth 
in 38 C.F.R. §§ 3.321(b)(1) and 2.69 clearly provide that the 
proper procedure for extraschedular consideration of a claim 
under 38 C.F.R. § 3.321(b)(1) requires consideration in the 
first instance by the Under Secretary for Benefits (formerly 
the Chief Benefits Director) or the Director of the 
Compensation and Pension Service.  The Court went on to say 
in Floyd that the correct course of action for the Board in 
extraschedular consideration cases is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), and that such course of action is 
supported by 38 C.F.R. § 19.9, which governs the Board's 
operation.  The Court concluded, therefore, that because the 
regulations are clear about specifically delegating the 
authority to assign extraschedular ratings to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, not the Board, in the first instance, 
the Secretary has by necessity excluded the Board from 
exercising this authority in the first instance.  

In addition to not having jurisdiction to assign an 
extraschedular rating for dysfunction of the digital nerve of 
the appellant's left middle finger, the Board finds that a 
denial of an extraschedular rating by the Board in the first 
instance would be prejudicial under Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

However, the Court has held, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), that the Board does have authority to review 
whether a claim merits submission for an extraschedular 
evaluation.  After reviewing the facts in this case, the 
Board finds that the claim for an increased evaluation for 
dysfunction of the digital nerve of the left middle finger 
should be submitted for consideration as to whether an 
extraschedular evaluation is warranted.  

The Board also notes that the disability at issue involves 
only dysfunction of the digital nerve of the left middle 
finger.  However, the disorder has been rated by the RO as 
analogous to Diagnostic Code 8515, which involves paralysis 
of the median nerve.  While the disability developed after 
the appellant had some blood drawn from his left arm in 
December 1987, his complaints one month later addressed 
problems involving the left hand, with the impression being a 
questionable needle puncture of the brachial nerve.  At an 
October 1988 VA examination, the appellant's complaint 
involved the left middle finger, and a nerve conduction study 
performed in December 1988, in conjunction with the October 
1988 examination, revealed dysfunction of the digital nerve 
of the left middle finger.  A December 1993 VA medical 
examination report indicated that there was not obvious 
entrapment neuropathy of the left upper extremity.  The 
examiner's diagnosis was that it appeared obvious that the 
appellant had severe cervical spine disease which was the 
cause of his radiculopathy to the left arm.  A private MRI in 
January 1994 revealed degenerative discs at C3-4, C4-5, C5-6, 
and C6-7, with varying degrees of spinal stenosis and 
foraminal encroachment.  A January 1994 electrodiagnostic 
study of the left median and ulnar nerves revealed normal 
terminal and F wave latencies, normal motor nerve conduction 
velocities, and normal sensory nerve conduction velocities.  

Based on the foregoing, and to ensure that the appellant 
receives his procedural due process rights, the Board has 
determined that his claim must be remanded to the RO for the 
following actions:  

1.  The RO should evaluate the appellant's 
claim for an increased evaluation for his 
service-connected dysfunction of the digital 
nerve of the left middle finger with 
consideration of the provisions regarding an 
extraschedular evaluation, as set forth in 
38 C.F.R. § 3.321(b)(1).  

2.  The RO should determine whether the 
appellant's dysfunction of the digital nerve of 
the left middle finger would be more properly 
evaluated under a Diagnostic Code other than 
8515, and should take into consideration the 
provisions of 38 C.F.R. § 4.68, regarding the 
maximum rating assignable for a disability of 
an extremity based on amputation of the 
extremity.  

3.  After the above requested actions have been 
completed, the RO should review the appellant's 
claim.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


